Citation Nr: 1130027	
Decision Date: 08/12/11    Archive Date: 08/23/11

DOCKET NO.  04-26 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for hepatitis C with enlarged liver.     

2.  Entitlement to service connection for an acquired psychiatric disorder.  


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel 


INTRODUCTION

The Veteran had active service from March 1969 to January 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2003 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

A Central Office Board hearing was held at the RO in February 2008 before the undersigned Acting Veterans Law Judge and a copy of the hearing transcript has been added to the record.

The Board denied these claims in September 2008.  The Veteran timely appealed to the United States Court of Appeals for Veterans Claims (Veterans Court).  In September 2009, the Veterans Court vacated and remanded the Board's September 2008 decision pursuant to a Joint Motion for Remand (Joint Motion).

In April 2010, the Board remanded the Veteran's appeal to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development.  Unfortunately, as will be explained below, the Board must remand this appeal again to the RO/AMC.  VA will notify the Veteran if further action is required on his part.


REMAND

In its April 2010 remand, the Board noted that both parties argued in the Joint Motion that VA had not attempted to obtain private operation and/or surgical reports following an August 1969 motor vehicle accident.  Both parties concluded in the Joint Motion that this required remand to ensure compliance with VA's duty to assist.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.  According to the Veteran, at the time of his August 1969 motor vehicle accident, he received contaminated blood products which caused his hepatitis C.  Both parties to the Joint Motion also indicated that, because the VA examiner who conducted the Veteran's January 2003 VA examination had not reviewed the claims file at this examination, this constituted harmful error and required remand.  Consequently, the Board remanded this case in April 2010 and requested that the RO attempt to obtain all VA and non-VA records that had not been obtained and were relevant to the claims on appeal, to include operative and/or surgical reports from University Hospital in Augusta, Georgia, from August to September 1969 and associate any records obtained with the claims file.  In addition, the RO was asked to provide the Veteran with an appropriate examination to determine the nature and severity of any acquired psychiatric disability.     

In November 2010, the RO issued a supplemental statement of the case (SSOC).  The RO stated in the SSOC that it had requested the Veteran's treatment records from University Hospital in Augusta, Georgia, from August 1969.  In October 2010, a response was received from University Hospital which indicated that there were no treatment records available for the dates requested.  The RO also reported in the SSOC that the Veteran had been afforded VA examination in June 2010 when the VA examiner diagnosed him as having polysubstance abuse in full sustained remission.  The RO reported further in the SSOC that the June 2010 VA examiner noted that the Veteran did not have an active psychiatric disorder and he did not show depressive, psychotic, or anxiety symptoms to qualify for a diagnosis on Axis I.  

Although the RO referred to certain evidence (University Hospital records, June 2010 VA examination report) in the November 2010 SSOC, the Board is unable to locate this evidence following a detailed review of the claims file.  In other words, a review of the claims file is negative for the October 2010 response from the University Hospital and for the June 2010 VA examination report.  Thus, the case is remanded again so that this evidence can be associated with the claims file or information can be provided to document that this evidence cannot be obtained.  See also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (finding that VA is on constructive notice of all documents generated by VA, even if the documents have not been made part of the record in a claim for benefits).  

Finally, the Board received a letter from the Veteran's attorney in July 2011 in which he stated that, on June 29, 2011, he had sent medical records to the RO relevant to the Veteran's claim for an acquired psychiatric disorder.  The Board observes that the records referenced in the July 2011 letter from the Veteran's attorney have not yet been associated with the claims file.  On remand, these records must be associated with the claims file.  In his July 2011 letter, the Veteran's attorney also stated that he had submitted a request to withdraw the Veteran's appeal concerning service connection for hepatitis C with enlarged liver to the RO on June 29, 2011.  Appeal withdrawals generally must be in writing (unless made on the record at a Board hearing) and must be filed with the Board after an appeal has been certified for appellate review.  See 38 C.F.R. § 20.204 (2010).  Because this request for withdrawal of the claim of service connection for hepatitis C has not yet been associated with the claims file, and because this appeal is being remanded for additional development, the Board requests that the RO obtain the appeal withdrawal referenced in the July 2011 letter from the Veteran's attorney and associate it with the claims file or, in the absence of a written appeal withdrawal, proceed with development of the claim of service connection for hepatitis C as outlined below.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should conduct a search of its files in order to locate the request from the Veteran and/or his attorney regarding withdrawal of his claim for service connection for hepatitis C with enlarged liver and associate this appeal withdrawal with the Veteran's claims file.  If this request for withdrawal cannot be located following a search of its files, then the RO must contact the Veteran and/or his attorney to determine if he wants to withdraw this claim.  All efforts to locate this appeal withdrawal should be documented in the claims file.  If the withdrawal of the Veteran's claim of service connection for hepatitis C is located, or if the Veteran and/or his attorney confirm that this claim is being withdrawn, then the RO need take no further action on this claim.  

2.  If, and only if, the Veteran wishes to continue his appeal for service connection for hepatitis C with enlarged liver, then the RO must conduct a search of its files in order to locate the October 2010 response from University Hospital and associate it with the claims file.  All efforts to locate this response should be documented in the claims file.  If the RO is unable to locate this response following a search of its files, then the RO must contact University Hospital again and request any operative and/or surgical reports for the Veteran from August to September 1969.  A copy of any records obtained, to include a negative reply, must be included in the claims file.  All attempts to obtain these records must be documented in the claims file.   

3.  The RO must conduct a search of its files in order to locate the medical records referred to by the Veteran's attorney in his July 20, 2011, letter to the Board and associate these records with the claims file.  According to the Veteran's attorney, these records were submitted to the RO on June 29, 2011.  All efforts to locate these records should be documented in the claims file.  If these records cannot be located following a search of its files, then the RO must contact the Veteran's attorney and request that he resubmit these records along with a waiver of RO jurisdiction in the first instance.  See 38 C.F.R. § 20.1304.  All records received should be associated with the claims file.

4.  The RO must conduct a search of its files in order to locate a copy of the June 23, 2010, VA examination report and associate it with the Veteran's claims file.  If this examination report cannot be located following a search of its files, then the RO should contact the VA Medical Center in Augusta, Georgia, and request a copy of the June 23, 2010, VA examination report from this facility.  All efforts to locate this examination report should be documented in the claims file.  If obtained, a copy of the June 23, 2010, VA examination report must be associated with the Veteran's claims file.  

5.  If, and only if, a copy of the June 23, 2010, VA examination report cannot be located following a search of the RO's files and after contacting the VA Medical Center in Augusta, Georgia, then the Veteran should be scheduled for another examination to determine the nature and severity of any acquired psychiatric disability.  The claims file and a copy of this remand must be made available to the examiner for review.  Based on the results of the Veteran's examination and a review of the record, the examiner is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any current acquired psychiatric disability, if diagnosed, began during active service.  The examiner also should opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's head injury allegedly sustained in an August 1969 motor vehicle accident, to include memory loss and cognitive problems, caused or aggravated any acquired psychiatric disability.  The examiner should opine further whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's drug and alcohol abuse during and after service caused or aggravated any acquired psychiatric disability. A complete rationale should be provided for any opinions expressed.  

6.  Thereafter, readjudicate the claim(s) on appeal.  If the benefits sought on appeal remain denied, the Veteran and his attorney should be provided a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

